DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (EP 2738650) in view of Yang et al. (2013/0135312) in further view of Moti (A Tutorial on Euler Angles and Quaternions) and Hallberg (2016/0327396).

With respect to claim 1, Scott et al. teaches a method of orienting a mobile device (10 and Fig. 3) to a vehicle (20) during a driving event (i.e. during a trip, when T=0, [0045]), the method comprising: operating a first sensor (54) and a second sensor (gyroscope, [0019]) of the mobile device (10) to collect movement measurements [0019] at specific time steps (i.e. every second [0045]) during the driving event [0045]; operating a third sensor (for example a magnetometer [0019]) of the mobile device (10) at the specified time steps (i.e. every second [0045]) during the driving event to determine an orientation of a magnetic direction [0032]; aligning the second axis (y) of the mobile device (10) with respect to the magnetic direction (as sensed); determining a direction of travel for the vehicle (via the algorithms in Fig 2); and orienting the mobile device to the vehicle (via Fig. 7).
Scott et al. remains silent regarding the mobile device being associated with a reference frame defined by a first axis and a second axis; aligning the first axis of the reference frame of the mobile device with respect to a gravity vector at each time step during the driving event to generate a gravity- aligned reference frame; generating, based on aligning the first axis of the reference frame of the mobile device with respect of the gravity vector, a first quaternion, aligning the second axis of the gravity aligned reference frame of the mobile device with respect to the magnetic direction; generating, based on aligning the second axis of the gravity aligned reference frame of the mobile device with respect to the magnetic direction, a second quaternion; generating, based on the direction of travel, a third quaternion; and orienting the mobile device to the vehicle based on computing a tensor product of  at least the first quaternion, the second quaternion, and the third quaternion.
Yang et al. teaches a similar method that includes regarding a mobile device (30) being associated with a reference frame (31) defined by a first axis and a second axis (y’ and x’); aligning the first axis (y’) of the reference frame (31) of the mobile device (30) with respect to a gravity vector (23) during usage to generate a gravity- aligned reference frame [0082]; generating, based on aligning the first axis (y’) of the reference frame (31) of the mobile device (30) with respect of the gravity vector (23), a first quaternion [0058], generating, based on -first axis) of the mobile device (30).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Scott et al. to include the steps of alignment as taught by Yang et al. because such alignment ensures proper orientation of the mobile device and accurate motion detection of that device relative to another reference frame.
Moti teaches a similar alignment process using quaternions for rotation from one frame A to another B, page 16, that includes generating, generating, a second quaternion (qa); generating, a third quaternion (q*r); and the orienting frame A to frame B by computing a tensor product of a first quaternion, the second quaternion, and the third quaternion (appendix A).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the rotation method of Yang et al. to include the generation of second and third quaternions for alignment as taught by Moti such that quaternions are calculated from their respective sensors to achieve the predictable result of aligning one frame with another.  Further such a modification allows for complex numbers to be computable, thereby increasing the versatility and computing ability of Scott et al.
Scott et al. as modified by Moti remains silent regarding aligning, after aligning the first axis with respect to the gravity vector, the second axis of the mobile device with respect to the magnetic direction.
Hallberg teaches a similar alignment method in Fig. 3A that includes an alignment order that aligns, after aligning a first axis with respect to a gravity vector (310b, [0083]), a second axis with respect to the magnetic direction (s310F, [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method steps taught by Scott et al. such that alignment occurs in the order taught by Hallberg because Hallberg teaches such method steps aid in removing jitter readings (abstract), thereby improving the accuracy of Scott.

With respect to claim 2, Scott et al. as modified teaches in Fig. 1A-B wherein the first axis of the reference frame (of the mobile device) is a negative y-axis (-Ymd, Fig. 1B of Scott as modified) of the reference frame (of the mobile device as taught by Yang et al).

With respect to claim 3, Scott et al. as modified teaches method of claim 2 wherein the mobile device (10) includes a screen (as seen in Fig. 1B) and a positive z-axis (Zmd) of the reference frame is normal to the screen (as seen in Fig. 1B of Scott et al. as modified by Yang et al.). 

With respect to claim 4, Scott et al. teaches method wherein the magnetic direction comprises magnetic north (where the magnetic direction is sensed by the magnetometer [0019]).

With respect to claim 5, Scott et al. as modified teaches wherein the second axis of the reference frame is a negative z-axis (Zmd, Fig. 1B) of the reference frame (as modified).

With respect to claim 6, Scott et al. teaches wherein determining the direction of travel for the vehicle comprising determining a GPS course for the vehicle [0021].

With respect to claim 7, Scott et al. as modified teaches wherein orienting the mobile device (10) to the vehicle (20) comprises aligning a negative z-axis (i.e. –Zmd) of the reference frame (as taught by Yang et al.) with the direction of travel (through the taught rotation matrix, Fig. 7,. Depending on the orientation of the mobile device within the vehicle, [0047-0048]).

With respect to claim 20, Scott et al. teaches wherein: the first sensor comprises an accelerometer [0019], and the second sensor comprises a gyroscope [0019].

With respect to claim 21, Scott et al. teaches wherein the third sensor comprises a magnetometer [0019].

With respect to claim 22, Scott et al. as modified teaches wherein the direction of travel is determined based on data from a global positioning system [0019] of Scott.

With respect to claim 23, Scott et al. as modified teaches generating a fourth quaternion based on the inclination angle (insofar as how “based on” is structurally defined within the claim), wherein the mobile device (of Scott) is oriented to the vehicle by computing the tensor product of the first quaternion, the second quaternion, the third quaternion, and the fourth quaternion (as taught in Moti, which discloses using four quaternion for aligning two reference frames).

With respect to claim 24, Scott et al. as modified teaches further comprising: determining a first rotation axis based on the first axis and the gravity vector (Fig. 3 of Yang et al.); rotating the reference frame (31) around the first rotation axis by a first rotation angel (theta, Fig. 3)to align the first axis of the reference frame of the mobile device (as defined and modified in view of Yang et al.) with respect to the gravity vector (Fig 3 of Yang et al.); determining a second rotation axis based on the second axis of the gravity-aligned reference frame and a vector of the magnetic direction (as detected by Hallerg and using the rotation method of Yang et al.); and rotating the gravity-aligned reference frame around the second rotation axis by a second rotation angle(theta, Fig. 3) to align the second axis of the gravity-aligned reference frame of the mobile device with respect to the magnetic direction (as Scott et al. as modified by Yang et al. and Hallberg), wherein the first quaternion is generated based on the first rotation axis and the first rotation angle (as Moti discloses an alignment scheme utilizing quaternions); and wherein the second quaternion is generated based on the second rotation axis and the second rotation angle (as Moti discloses an alignment scheme utilizing quaternions).

With respect to claim 25, Scott et al. teaches a mobile device (10 and Fig. 3) comprising a first sensor (54) and a second sensor (gyroscope, [0019]); a memory (30 ) configured to store a set of instructions (Fig. 4) and a processor (32) configured to execute the set of instructions to operate the first sensor (54) and the second sensor (gyroscope, [0019]) to collect movement measurements [0019] at specific time steps (i.e. every second [0045]) during a driving event [0045]; operate a third sensor (for example a magnetometer [0019]) of the mobile device (10) at the specified time steps (i.e. every second [0045]) during the driving event to determine an orientation of a magnetic direction [0032]; aligning the second axis (y) of the mobile device (10) with respect to the magnetic direction (as sensed); determining a direction of travel for the vehicle (via the algorithms in Fig 2); and orienting the mobile device to the vehicle (via Fig. 7).
Scott et al. remains silent regarding the mobile device being associated with a reference frame defined by a first axis and a second axis; aligning the first axis of the reference frame of the mobile device with respect to a gravity vector at each time step during the driving event to generate a gravity- aligned reference frame; generating, based on aligning the first axis of the reference frame of the mobile device with respect of the gravity vector, a first quaternion, aligning the second axis of the gravity aligned reference frame of the mobile device with respect to the magnetic direction; generating, based on aligning the second axis of the gravity aligned reference frame of the mobile device with respect to the magnetic direction, a second quaternion; generating, based on the direction of travel, a third quaternion; and orienting the mobile device to the vehicle based on computing a tensor product of  at least the first quaternion, the second quaternion, and the third quaternion.
Yang et al. teaches a similar method that includes regarding a mobile device (30) being associated with a reference frame (31) defined by a first axis and a second axis (y’ and x’); aligning the first axis (y’) of the reference frame (31) of the mobile device (30) with respect to a gravity vector (23) during usage to generate a gravity- aligned reference frame [0082]; generating, based on aligning the first axis (y’) of the reference frame (31) of the mobile device (30) with respect of the gravity vector (23), a first quaternion [0058], generating, based on aligning the second axis (x’) of the gravity aligned reference frame (31 after alignment of the first axis) of the mobile device (30).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Scott et al. to include the steps of alignment as taught by Yang et al. because such alignment ensures proper orientation of the mobile device and accurate motion detection of that device relative to something else, like a vehicle.
Moti teaches a similar alignment process using quaternions for rotation from one frame A to another B, page 16, that includes generating, generating, a second quaternion (qa); generating, a third quaternion (q*r); and the orienting frame A to frame B by computing a tensor product of a first quaternion, the second quaternion, and the third quaternion (appendix A).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the rotation method of Yang et al. to include the generation of second and third quaternions for alignment as taught by Moti such that quaternions are calculated from their respective sensors to achieve the predictable result of aligning one frame with another.  Further such a modification allows for complex numbers to be computable, thereby increasing the versatility and computing ability of Scott et al.
Scott et al. as modified by Moti remains silent regarding aligning, after aligning the first axis with respect to the gravity vector, the second axis of the mobile device with respect to the magnetic direction.
Hallberg teaches a similar alignment method in Fig. 3A that includes an alignment order that aligns, after aligning a first axis with respect to a gravity vector (310b, [0083]), a second axis with respect to the magnetic direction (s310F, [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method steps taught by Scott et al. such that alignment occurs in the order taught by Hallberg because Hallberg teaches such method steps aid in removing jitter readings (abstract), thereby improving the accuracy of Scott.
With respect to claim 25, Scott et al. as modified teaches a non-transitory computer readable medium (as modified) storing instructions that, when executed by a processor (32) of a mobile device, causes the processor to perform the rejected steps of claim 1.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (EP 2738650) in view of Yang et al. (2013/0135312), Moti (A Tutorial on Euler Angles and Quaternions) and Hallberg (2016/0327396), as applied to claim 1, further in view of Zang et al. (Mobile Sensing on GSM Channel Utilization at Metropolitan Scales).

With respect to claim 8, Scott et al. as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding determining an inclination angle of the vehicle; and adjusting the alignment of the first axis of the mobile device with respect to the gravity vector to compensate for the inclination angle of the vehicle.
Zang et al. teaches a similar method that includes determining an inclination angle of a vehicle (i.e. the special scenario as disclosed in Section C, para. 4); and adjusting an alignment of a first axis of the mobile device with respect to the gravity vector to compensate for the inclination angle of the vehicle (i.e. using the recalibration using the equation found in Section C, para. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Scott et al. to include the inclination adjustment as taught by Zang et al. because such a modification ensures alignment of axes regardless of a roads inclination, thereby providing a more accurate alignment process regardless of the road incline.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853